Citation Nr: 9933645	
Decision Date: 12/01/99    Archive Date: 12/10/99

DOCKET NO.  98-05 999	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to service connection for a left knee disorder, 
as secondary to service-connected gunshot wound, to the left 
thigh with retained foreign body.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Eckart, Associate Counsel


INTRODUCTION

The veteran served on active duty from August 1968 to January 
1970 and from September 1970 to January 1973.

This case comes before the Board of Veterans' Appeals (Board) 
from a rating decision of February 1998 from the Atlanta, 
Georgia Regional Office (RO) of the Department of Veterans 
Affairs (VA), which denied service connection for a left knee 
condition as secondary to service-connected residuals of 
gunshot wound to the left thigh.  

It is noted that the appellant appeared at a hearing before 
the undersigned Member of the Board on September 15, 1999, at 
which time he testified with respect to the claim now at 
issue before the Board.  A transcript of that hearing has 
been associated with the record on appeal.


FINDINGS OF FACT

1.  No medical evidence has been submitted to show that the 
veteran is suffering from a left knee disorder due to service 
or that any left knee disorder is related to a service-
connected disorder, including gunshot wound to the left 
thigh.

2.  The appellant has not submitted evidence sufficient to 
justify a belief by a fair and impartial individual that the 
claim for service connection for a left knee disorder is 
plausible.


CONCLUSION OF LAW

The claim for service connection for a left knee disorder is 
not well grounded. 38 U.S.C.A. § 5107 (a) (West 1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The report from a June 1968 pre induction examination was 
negative for complaints of knee problems or findings of left 
knee abnormalities, apart from a finding of a 1-inch scar 
over the left knee.  Service medical records reveal no 
evidence of left knee problems.  The records do document that 
the veteran sustained a combat wound in the form of shrapnel 
fragments to the left thigh in February 1969.  In March 1969, 
there was a 2-inch scar present on the left lateral thigh 
from the wound.  The wound continued to bother him in 
September 1969, and he was advised to undergo physical 
therapy, to include progressive resistive exercise when able, 
left knee.  His January 1970 separation examination revealed 
no orthopedic abnormalities, or complaints of left knee 
problems.

The report from a June 1970 VA orthopedic evaluation did not 
reveal any findings suggestive of left knee problems, but 
showed the veteran walked with a normal gait; was able to 
walk on tiptoes and heels and could squat completely.  This 
examination noted the scar from the shell fragment wound to 
be a 1 and 1/4 inch healed scar on the lateral border, middle 
third of the left thigh.  X-ray study from June 1970 revealed 
an intact left femoral shaft, and left thigh revealed a 
linear opaque metallic foreign body 10 x 2 millimeters in 
size, localized in the soft tissue mesially to the middle 
third of the left femoral shaft.  

VA treatment records included X ray study from November 1981, 
which again visualized the presence of a metallic foreign 
body, 3 x 17 millimeters in size in the posterior soft 
tissues of the thigh at the level of the junction of the 
proximal and middle thirds of the femur.  This foreign body 
was located about 5 centimeters posterior to the femur and 
there was no evidence of bone abnormality.  

The report from an April 1982 VA examination again 
demonstrated no evidence of left knee disability.  The 
veteran was able to walk with a normal gait and squat and 
stand on his heels and toes without difficulty.  This 
examination also noted the retained metallic fragment about 
midthigh.  

Additional VA clinical records revealed treatment of a right 
knee disorder after the veteran apparently twisted it in 
August 1990.  The August 1990 treatment note gave a history 
of chronic pain in the right knee since February 1969.  He 
was treated for right knee complaints through October 1990, 
with a treatment note giving a history of medical collateral 
ligament, lateral collateral ligament and anterior cruciate 
ligament injury in 1969 and an October 1990 X-ray diagnosis 
of osteoarthritis with joint effusion.  A December 1990 
treatment note gave a history of a lateral collateral 
ligament rupture of an unspecified knee while in Vietnam, 
repaired, but with complaints of arthritis.  

Evidence of a left knee disorder was first documented in the 
report from an August 1997 VA examination, which gave a 
history of the veteran's left knee having begun bothering him 
about four years ago.  No history of injury to the left knee 
was given.  The pain was said to have started gradually, and 
then the knee started popping and giving way about four years 
ago.  Objective findings noted the veteran to dress and 
undress with difficulty due to the left knee, and was wearing 
a brace on the left knee.  He could stand on his heels and 
toes, but could not squat.  There was a well-healed nontender 
3.5 centimeters scar in the anterolateral aspect of the left 
thigh, midway between the left hip and the left knee.  The 
bullet or any other foreign body was not palpable.  
Evaluation of the left knee revealed no swelling or 
deformity.  There was no evidence of muscle atrophy.  The 
range of motion in the left knee, was 0 degrees extension and 
70 degrees flexion.  These movements were painful throughout, 
and at the end of movement.  There was no evidence of 
instability.  There was no laxity in the medial, lateral 
collateral ligaments or in the cruciate ligaments.  He walked 
with a limp, favoring the left leg, without moving the leg at 
the left knee joint.  The left mid calf measured 34.5 
centimeters, compared to the right mid calf's 35 centimeters; 
the left knee measured 40.2 centimeters, compared to the 
right knee's 39 centimeters and the left and right mid thigh 
each measured 50 centimeters.  Evaluation of the sensory 
modalities, testing for light touch and pressure in the 
medial, dorsal and lateral aspects of the left foot were 
normal.  The diagnosis rendered was degenerative arthritis of 
the left knee, with medial collateral ligament (MCL) injury 
and possible intraarticular foreign body.  The addendum noted 
that it is unlikely that the disability of the left knee is 
secondary to the service connected left thigh gunshot wound.  
The muscles of the left thigh were not atrophic and the 
nerves were not involved, so that the veteran was suffering 
from degenerative arthritis, which was not related to his war 
injuries.  He was also suffering from a possible injury to 
his MCL on the left, also unrelated to his war injuries.  

At his September 1998 hearing before a hearing officer, the 
veteran testified that his knee bothers him quite a bit, and 
that it would pop out from time to time.  He was uncertain 
whether his knee problem was caused by the explosion or 
impact of the shrapnel injury to his left leg.  He was also 
uncertain as to whether the knee might have been injured 
during the operation to attempt to remove the shrapnel from 
his leg.

The report from a March 1999 VA examination of the left leg 
and knee revealed complaints that the veteran's left knee 
pops out of joint at times.  He also complained of pain in 
the left thigh, usually throbbing, but sometimes sharp.  An 
examination of the shrapnel wound area of the thigh produced 
no tenderness on palpation.  The knee examination revealed no 
tenderness, swelling or erythema.  He had a negative anterior 
drawer sign at 0 degrees and flexion of 130 degrees on the 
left knee.  He had increased crepitus of the left knee.  X-
ray study of the left knee showed soft tissue calcific 
density in the soft tissues adjacent to the anterior aspect 
of the knee joint at the infrapatellar region.  A loose body 
could not be ruled out.  Left femur revealed a small foreign 
body appearing to be in the soft tissues overlying the mid 
thigh.  Otherwise the X-ray was negative.  The diagnoses 
rendered was shrapnel wound appearing to be in the soft 
tissues overlying the mid thigh secondary to a grenade; and 
soft tissue calcific density in the soft tissues adjacent to 
the anterior aspect of the knee at the infrapatellar region.  
The veteran was without significant muscle abnormality and 
there were no symptoms of the wound that were evident.  

At a Travel Board hearing held in September 1999, the veteran 
testified that he was told by a private physician that the 
shrapnel wound had a direct impact on his left knee.  He 
acknowledged that he was unable to locate the paperwork from 
the physician to verify this.  The veteran further noted the 
symptoms attributable to his left knee disability.  He also 
indicated that his left knee disability is exacerbated by 
extended periods of sitting. 

Analysis

The threshold question to be answered at the outset of the 
analysis of any issue is whether the appellant's claim is 
well-grounded; that is, whether it is plausible, meritorious 
on its own, or otherwise capable of substantiation.  Murphy 
v. Derwinski, 1 Vet. App. 78  (1990).  If a claim is not well 
grounded, then the appeal fails and there is no further duty 
to assist in developing facts pertinent to the claim since 
such development would be futile.  38 U.S.C.A. § 5107(a) 
(West 1991).

A veteran has, by statute, the duty to submit evidence that a 
claim is well grounded.  The evidence must "justify a belief 
by a fair and impartial individual" that the claim is 
plausible.  38 U.S.C.A. § 5107(a) (West 1991).  Where such 
evidence is not submitted, the claim is not well grounded, 
and the initial burden placed on the veteran is not met.  See 
Tirpak v. Derwinski, 2 Vet. App. 609  (1992).  Evidentiary 
assertions by the veteran must be accepted as true for the 
purposes of determining whether a claim is well-grounded, 
except where the evidentiary assertion is inherently 
incredible.  See King v. Brown, 5 Vet. App. 19  (1993).

In order for a claim to be well grounded, there must first be 
competent medical evidence of a current disability; second, 
there must be an incurrence or aggravation of a disease or 
injury in service shown in either competent lay or medical 
evidence; third, there must be competent medical evidence 
showing a nexus between the current disability and the in-
service incurrence or aggravation of a disease or injury.  
Caluza v. Brown 7 Vet. App. 498 (1995).

For service connection to be granted, it is required that the 
facts, as shown by the evidence, establish that a particular 
injury or disease resulting in chronic disability was 
incurred in service, or, if pre-existing service, was 
aggravated therein.  38 U.S.C.A. § 1110 (West 1991 & Supp 
1999); 38 C.F.R. § 3.303 (1999).  There are some 
disabilities, including disorders such as arthritis, where 
service connection may be presumed if the disorder is 
manifested to a degree of 10 percent within one year of 
separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113, 
1137 (West 1991 & Supp 1999); 38 C.F.R. §§ 3.307, 3.309 
(1999).  In addition, service connection may also be granted 
for any disease diagnosed after discharge, when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. 
§ 3.303(d) (1999).  Secondary service connection may be 
granted where a service connected disorder causes or 
aggravates another disorder.  38 C.F.R. § 3.310 (1999); Allen 
v. Brown, 7 Vet. App. 439 (1995).  

Where a veteran was engaged in combat with the enemy during a 
period of war, the VA shall accept as sufficient proof of 
service-connection of any disease or injury alleged to have 
been incurred in or aggravated by said service such 
satisfactory lay or other evidence of service incurrence or 
aggravation of such injury or disease, if consistent with the 
circumstances, conditions, or hardships of such service, 
notwithstanding the fact that there is no official record of 
such incurrence or aggravation in such service, and, to that 
end, shall resolve every reasonable doubt in favor of the 
veteran.  Service-connection of such injury or disease may be 
rebutted by clear and convincing evidence to the contrary.  
38 U.S.C.A. § 1154(b) (West 1991).  A combat veteran is still 
required to submit competent evidence of a current 
disability, and of a nexus between that disability and an 
incident of service  See Caluza v. Brown, 7 Vet.App. 498, 507 
(1995).  Nevertheless, once a combat veteran's claim for 
service connection of a disease or injury alleged to have 
been incurred in combat service is well grounded, then, under 
section 1154(b), the claimant prevails on the merits unless 
VA produces "clear and convincing evidence" to the contrary - 
that is, unless VA comes forward with more than a 
preponderance of the evidence against the claim.  See Arms v. 
West, No. 96-1214 (U.S. Vet. App. Feb. 11, 1999).

In Allen, supra, the Court held that 'disability' as set 
forth in 38 U.S.C.A. § 1110 "refers to impairment of earning 
capacity, and that such definition mandates that any 
additional impairment of earning capacity resulting from an 
already service-connected condition, regardless of whether or 
not the additional impairment is itself a separate disease or 
injury caused by the service- connected condition, shall be 
compensated." Allen v. Brown, 7 Vet. App. at 448 (emphasis 
in original).

Significantly, to establish a well-grounded claim for service 
connection for a disorder on a secondary basis, the veteran 
must present medical evidence to render plausible a 
connection or relationship between the service-connected 
disorder and the new disorder.  Jones v. Brown, 7 Vet. App. 
134 (1994).  Evidence submitted in support of the claim is 
presumed to be true for purposes of determining whether the 
claim is well-grounded.  King v. Brown, 5 Vet App. 19, 21 
(1993).  However, lay assertions of medical diagnosis or 
causation do not constitute competent evidence sufficient to 
render a claim well-grounded.  Grottveit v. Brown, 5 Vet App. 
91, 93 (1992); Espiritu v. Derwinski, 2 Vet. App. 492, 495 
(1992).

Upon review of the evidence, the Board finds that the claim 
for service connection for a left knee disorder is not well 
grounded.  The medical evidence does not show a left knee 
disorder first shown to be manifest in the August 1997 VA 
examination, to have begun inservice, nor is it shown to have 
been due to osteoarthritis manifest to a compensable degree 
within one year of discharge from active duty in 1973.  There 
is no medical evidence of record that establishes a link 
between his left knee disorder and any service connected 
disorder, including his shrapnel wound to the left thigh.  
The August 1997 VA examination indicates that it is unlikely 
that the disability of the left knee is secondary to the 
service connected left thigh gunshot wound.  The most recent 
examination of March 1999 also determined that there were no 
symptoms from the shrapnel wound.  While the veteran has 
asserted that such a link exists between his left knee and 
the shrapnel wound, this lay evidence is not shown to be 
competent evidence to well ground this claim.  The veteran 
has also not asserted that he specifically sustained a left 
knee injury during combat, and the VA treatment notes from 
1990 suggesting a possible inservice knee injury referred to 
a right knee disorder, not a left knee disorder.

Thus, the second and third prongs of Caluza are not met 
regarding this claim for service connection for a left knee 
disorder.  

As the veteran has not submitted a well grounded claim in 
this matter, there is no duty to assist.  In Epps v. Gober, 
126 F.3d 1464 (Fed. Cir. 1997), cert. denied sub nom. Epps v. 
West, 118 S. Ct. 2348 (1998), the United States Court of 
Appeals for the Federal Circuit (Federal Circuit) held that, 
under 38 U.S.C. § 5107(a), the Department of Veterans Affairs 
(VA) has a duty to assist only those claimants who have 
established well grounded (i.e., plausible) claims.  More 
recently, the United States Court of Appeals for Veterans 
Claims (Court) issued a decision holding that VA cannot 
assist a claimant in developing a claim which is not well 
grounded.  Morton v. West, 12 Vet. App. 477 (July 14, 1999), 
req. for en banc consideration by a judge denied, No. 96-1517 
(U.S. Vet. App. July 28, 1999) (per curiam).  

Where a claim is not well grounded, VA does not have a 
statutory duty to assist a claimant in developing facts 
pertinent to the claim, but VA may be obligated under 38 
U.S.C.A. § 5103(a) (West 1991) to advise a claimant of 
evidence needed to complete his application.  This obligation 
depends on the particular facts of the case and the extent to 
which the Secretary has advised the claimant of the evidence 
necessary to be submitted with a VA benefits claim.  
Robinette v. Brown, 8 Vet. App. 69, 78 (1995).  Here, unlike 
the situation in Robinette, the veteran has not put the VA on 
notice of the existence of any specific, particular piece of 
evidence that, if submitted, could make his claims well 
grounded.  See also Epps v. Brown, 9 Vet. 

App. 341 (1996).  Accordingly, the Board concludes that VA 
did not fail to meet its 
obligations under 38 U.S.C.A. § 5103(a) (West 1991).


ORDER

Service connection for a left knee disorder is denied on the 
basis that the claim is not well grounded.


		
	A. BRYANT 
	Member, Board of Veterans' Appeals



 

